FILED
                           NOT FOR PUBLICATION                              OCT 08 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL O. DEVAUGHN,                             No. 08-56947

              Petitioner - Appellant,            D.C. No. 5:08-cv-00258-DSF-SH

  v.
                                                 MEMORANDUM *
STANLEY SNIFF, Sheriff of Riverside
County,

              Respondent - Appellee.



MICHAEL O. DEVAUGHN,                             No. 10-55281

              Petitioner - Appellant,            D.C. No. 2:08-cv-07972-TJH-SH

  v.

STANLEY SNIFF, Sheriff of Riverside
County,

              Respondent - Appellee.



                  Appeals from the United States District Court
                        for the Central District of California
             Dale S. Fischer, District Judge, Presiding (No. 08-56947)
             Terry J. Hatter, District Judge, Presiding (No. 10-55281)

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                      Argued and Submitted August 31, 2010
                              Pasadena, California

Before: KOZINSKI, Chief Judge, O’SCANNLAIN and GOULD, Circuit Judges.

      The government represented that DeVaughn’s Riverside trial has begun, and

that the state court has now ruled on his pretrial motions. At oral argument,

DeVaughn’s counsel could not identify any specific motion that is still

outstanding. DeVaughn’s appeal No. 08-56947, to the extent it challenged lack of

ruling on prior motions, is therefore moot. See San Lazaro Ass'n v. Connell, 286

F.3d 1088, 1095 (9th Cir. 2002). DeVaughn’s appeal is dismissed in part as to his

challenge to delayed ruling on pretrial motions.

      To the extent DeVaughn argues that he cannot be forced to stand trial

because the state has failed to follow its own pretrial commitment procedures, the

district court properly abstained. See AmerisourceBergen Corp. v. Roden, 495

F.3d 1143, 1148–49 (9th Cir. 2007). The ongoing proceedings involve important

state interests, and DeVaughn may adequately raise the issue through state

appellate procedures. See Commc’ns Telesys. Int’l v. Cal. Pub. Util. Comm’n, 196

F.3d 1011, 1019–20 (9th Cir. 1999). For our court to intervene would interfere

with the state criminal prosecution in a way precluded by Younger v. Harris, 401

U.S. 37 (1971).


                                          2
      The district court also properly abstained from intervening in DeVaughn’s

Los Angeles prosecution. See id. Those ongoing proceedings also implicate the

state’s interest in administering its criminal justice system, and DeVaughn can

adequately challenge any pre-trial delays at trial or through state appellate

procedures. See AmerisourceBergen, 495 F.3d at 1148–49. Ordering the dismissal

of the charges as DeVaughn requests would effectively enjoin the proceedings.

See id. at 1149. He has not shown special circumstances justifying such federal

intervention, as the multiple prosecutions do not demonstrate bad faith or

harassment. See Carden v. Montana, 626 F.2d 82, 83–84 (9th Cir. 1980). Because

the district court properly abstained, we need not address whether exhaustion was

required.

      The motions for judicial notice are granted. See Holder v. Holder, 305 F.3d

854, 866 (9th Cir. 2002). We decline to address the uncertified issues raised in

DeVaughn’s brief, because these uncertified issues are not fairly debatable. See

Rhoades v. Henry, 598 F.3d 511, 515 n.6 (9th Cir. 2010).

      Pursuant to General Order 4.5(e), the panel determines that each party shall

bear its own costs. It is so ordered.

      DISMISSED IN PART, AFFIRMED IN PART.




                                           3